UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-17015 INDEPENDENCE TAX CREDIT PLUS L.P. IV (Exact name of registrant as specified in its charter) Delaware 13-3809869 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Church Street, New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (212) 317-5700 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Limited Partnership Interests and Beneficial Assignment Certificates (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNoþ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNoþ The approximate aggregate book value of the voting and non-voting common equity held by non-affiliates of the Registrant as of September 30, 2011 was $(18,674,000), based on Limited Partner equity as of such date. DOCUMENTS INCORPORATED BY REFERENCE None PART I Item 1.Business. General Independence Tax Credit Plus L.P. IV (the “Partnership”) is a limited partnership which was formed under the laws of the State of Delaware on February 22, 1995. The general partner of the Partnership is Related Independence L.L.C., a Delaware limited liability company (the “General Partner”).Centerline Holding Company (“Centerline”) is the ultimate parent of Centerline Affordable Housing Advisors LLC (“CAHA”), the managing member of the General Partner. On July 6, 1995, the Partnership commenced a public offering (the "Offering") of Beneficial Assignment Certificates ("BACs") representing assignments of limited partnership interests in the Partnership ("Limited Partnership Interests").The Partnership received $45,844,000 of gross proceeds from the Offering (the "Gross Proceeds") from 2,759 investors ("BACs holders"). The Offering was terminated on May 22, 1996. The Partnership’s initial business was to invest in other partnerships (“Local Partnerships”, “subsidiaries” or “subsidiary partnerships”) owning leveraged apartment complexes (“Apartment Complexes” or “Properties”) that are eligible for the low-income housing tax credit (“Tax Credit”) enacted in the Tax Reform Act of 1986, some of which may also be eligible for the historic rehabilitation tax credit.As of March 31, 2012, the Partnership had originally invested approximately $37,555,000 (not including acquisition fees of approximately $1,771,000) of the net proceeds of the Offering in fourteen Local Partnerships of which approximately $151,000 remains to be paid to the Local Partnerships (including approximately $123,000 being held in escrow) as certain benchmarks, such as occupancy level, are attained prior to the release of the funds. The Partnership does not intend to acquire interests in additional Local Partnerships, but the Partnership may be required to fund potential purchase price adjustments based on tax credit adjustor clauses.The Partnership is currently invested in eleven Local Partnerships.The Partnership’s investments in Local Partnerships represent from 98.99% to 99.89% interests except for one investment which is a 58.12% interest.See Item 2, Properties, below. The Partnership is currently in the process of developing a plan to dispose of all of its investments.It is anticipated that this process will take a number of years.During the fiscal year ended March 31, 2012, the Partnership sold its limited partnership interest in one Local Partnership.Through March 31, 2012, the Partnership has sold its limited partnership interest in two Local Partnerships and one Local Partnership has sold its property and the related assets and liabilities.In addition, as of March 31, 2012, one Local Partnership has entered into an agreement to sell its property and the related assets and liabilities. Subsequently, the Partnership sold its limited partnership interest in another Local Partnership (see Note 10 in Item 8).There can be no assurance as to when the Partnership will dispose of its remaining investments or the amount of proceeds which may be received.However, based on the historical operating results of the Local Partnerships and the current economic conditions, including changes in tax laws, it is unlikely that the proceeds from such sales received by the Partnership will be sufficient to return to the limited partners their original investments. The investment objectives of the Partnership are described below: 1. Entitle qualified BACs holders to Tax Credits over the period of the Partnership’s entitlement to claim Tax Credits (for each Property, generally ten years from the date of investment or, if later, the date the Property is leased to qualified tenants; referred to herein as the “Credit Period”) with respect to each Apartment Complex. 2. Preserve and protect the Partnership’s capital. 3. Participate in any capital appreciation in the value of the Properties and provide distributions of Sale or Refinancing Proceeds upon the disposition of the Properties. 4. Allocate passive losses to individual BACs holders to offset passive income that they may realize from rental real estate investments and other passive activities, and allocate passive losses to corporate BACs holders to offset business income. One of the Partnership’s objectives is to entitle qualified BACs holders to Tax Credits over the Credit Period. Each of the Local Partnerships in which the Partnership has acquired an interest has been allocated by the relevant state credit agencies the authority to recognize Tax Credits during the Credit Period provided that the Local Partnership satisfies the rent restriction, minimum set-aside and other requirements for recognition of the Tax Credits at all times during such period. Once a Local Partnership has become eligible to recognize Tax Credits, it may lose such eligibility and suffer an event of “recapture” if its Property fails to remain in compliance with the Tax Credit requirements during the 15-year period commencing at the beginning of the Credit Period (“Compliance Period”).As of December 31, 2011, all the Local Partnerships had completed their Credit Periods, except for one Local Partnership which is expected to complete its Credit Period on December 31, 2012.However, each Local Partnership must continue to comply with the Tax Credit requirements until the end of the Compliance Period in order to avoid recapture of the Tax Credits.The Compliance Periods will continue through December 31, 2017 with respect to the Properties depending upon when the Compliance Period commenced. There can be no assurance that the Partnership will achieve its investment objectives, as described above, and it is unlikely that the Partnership will meet objectives 2 and 3, also as noted above. The Partnership is subject to the risks incident to potential losses arising from the management and ownership of improved real estate and poor economic conditions. The Partnership complies with ASC Topic 360, Property, Plant, and Equipment (“ASC 360”).Impairment of assets is a two-step process.First, management estimates amounts recoverable through future operations and sale of the Property on an undiscounted basis.If such estimates are below depreciated cost, Property investments themselves are reduced to estimated fair value (using a present value technique by estimating future cash flows and applying discount rates under the income approach).During the year ended March 31, 2012, the Partnership did not record any loss on impairment of assets.Through March 31, 2012, the Partnership has recorded approximately $27,947,000 as an aggregate loss on impairment of assets. - 2 - Sale of Local Partnership Interests The Partnership is currently in the process of developing a plan to dispose of all of its investments.It is anticipated that this process will take a number of years.During the fiscal year ended March 31, 2012, the Partnership sold its limited partnership interest in one Local Partnership.Through March 31, 2012, the Partnership has sold its limited partnership interest in two Local Partnerships and one Local Partnership has sold its property and the related assets and liabilities of.In addition, as of March 31, 2012, one Local Partnership has entered into an agreement to sell its property and related assets and liabilities.Subsequently, the Partnership sold its limited partnership interest in another Local Partnership (see Note 10 in Item 8).There can be no assurance as to when the Partnership will dispose of its remaining investments or the amount of proceeds which may be received.However, based on the historical operating results of the Local Partnerships and the current economic conditions, including changes in tax laws, it is unlikely that the proceeds from such sales received by the Partnership will be sufficient to return to the limited partners their original investments.The gain on sale is included in discontinued operations. On December 13, 2011, the Partnership sold its limited partnership interest in Sojourner Douglass, L.P (“Sojourner Douglass”) to an affiliate of the Local General Partner for a sales price of $212,500. The sale resulted in a gain of approximately $2,269,000 resulting from a disposition of a net deficiency in capital in the Local Partnership of approximately $2,056,000 and the $212,500 cash received from the sale, which was recorded during the quarter ended December 31, 2011.An adjustment to the gain of approximately $43,000 was recorded during the quarter ended March 31, 2012, resulting in an overall gain of approximately $2,312,000.During the year ended March 31, 2011, in accordance with ASC 360, the Partnership deemed this property impaired and wrote it down to its fair value, which resulted in a loss on impairment of $17,000. Assets Held for Sale On August 29, 2011, New Zion Apartments Limited Partnership (“New Zion”) entered into a purchase and sale agreement to sell its property and the related assets and liabilities to an unaffiliated third party purchaser for a sales price of $2,450,000. The sale is expected to be consummated during the second quarter of the calendar year 2012.As of March 31, 2012, New Zion had property and equipment, at cost, of approximately $2,814,000, accumulated depreciation of approximately $1,478,000 and mortgage debt of approximately $562,000. There can be no assurance of the timing of such sale or that the sale will be consummated. Segments The Partnership operates in one segment, which is the investment in multi-family residential property.Financial information about this segment is set forth in Item 8 herein. Competition The real estate business is highly competitive and substantially all of the properties acquired by the Partnership are expected to have active competition from similar properties in their respective vicinities. In addition, various other limited partnerships may, in the future, be formed by the General Partner and/or its affiliates to engage in businesses which may be competitive with the Partnership. Employees The Partnership does not have any direct employees. All services are performed for the Partnership by the General Partner and its affiliates. The General Partner receives compensation in connection with such activities as set forth in Items 11 and 13. In addition, the Partnership reimburses the General Partner and certain of its affiliates for expenses incurred in connection with the performance by their employees of services for the Partnership in accordance with the Partnership’s Amended and Restated Agreement of Limited Partnership (the “Partnership Agreement”). Item 1A.Risk Factors. Not applicable. Item 1B.Unresolved Staff Comments. Not applicable. - 3 - Item 2.Properties. Except for its interest in New Zion, the Partnership’s investment in each of the remaining eleven Local Partnerships represents 98.99% or 99.89% of the partnership interests in the Local Partnership.The Partnership’s investment in New Zion represents 58.12% of the partnership interest in the subsidiary partnership (the other 41.86% limited partnership interest is owned by an affiliate of the Partnership, with the same management).Through the rights of the Partnership and/or an affiliate of the General Partner, which affiliate has a contractual obligation to act on behalf of the Partnership, to remove the Local General Partner and to approve certain major operating and financial decisions, the Partnership has a controlling financial interest in all of the Local Partnerships in which it has invested. Set forth below is a schedule of the Local Partnerships including certain information concerning their respective Apartment Complexes (the “Local Partnership Schedule”).Further information concerning the Local Partnerships and their properties, including any encumbrances affecting the properties, may be found in Item 15. Schedule III. - 4 - Local Partnership Schedule Name and Location Percentage of Units Occupied at May 1, (Number of Units) Date Acquired BX-8A Team Associates, L.P. Bronx, NY (41) October 1995 (b) (b) (b) (b) 98% Westminster Park Plaza (a California Limited Partnership) Los Angeles, CA (130) June 1996 (a) (a) (a) (a) (a) Fawcett Street Limited Partnership Tacoma, WA (60) June 1996 98% 98% 95% 95% 98% Figueroa Senior Housing Limited Partnership Los Angeles, CA (66) November 1996 97% 96% 98% 98% 98% NNPHI Senior Housing Limited Partnership Los Angeles, CA (75) December 1996 96% 82% 100% 100% 100% Belmont/McBride Apartments Limited Partnership Paterson, NJ (42) January 1997 76% 74% 81% 95% 98% Sojourner Douglass, L.P. Paterson, NJ (20) February 1997 (c) 85% 95% 100% 100% New Zion Apartments Limited Partnership Shreveport, LA (100) October 1997 100% 94% 94% 98% 99% Bakery Village Urban Renewal Associates, L.P. Montclair, NJ (125) December 1997 100% 98% 96% 96% 97% Marlton Housing Partnership, L.P. (a Pennsylvania limited partnership) Philadelphia, PA (25) May 1998 100% 100% 100% 88% 80% GP Kaneohe Limited Partnership Kaneohe, HI (44) July 1999 98% 100% 100% 100% 100% KSD Village Apartments, Phase II, Ltd. Danville, KY (16) July 1999 69% 88% 93% 88% 88% Kanisa Apartments, Ltd. Fayette County, KY (59) October 1999 83% 95% 63% 81% 73% Guymon Housing Partners, L.P. Guymon, OK (92) December 1999 86% 100% 96% 96% 99% (a) The property and the related assets and liabilities were sold during the fiscal year ended March 31, 2008 (see Note 10 in Item 8). (b) The Partnership’s limited partnership interest was sold during the fiscal year ended March 31, 2009 (see Note 10 in Item 8). (c) The Partnership’s limited partnership interest was sold during the fiscal year ended March 31, 2012 (see Note 10 in Item 8). Leases are generally for periods not greater than one to two years and no tenant occupies more than 10% of the total rentable square footage in any single Apartment Complex. Management continuously reviews the physical state of the properties and suggests to the Local General Partners budget improvements which are generally funded from cash flow from operations or release of replacement reserve escrows. Management periodically reviews the insurance coverage of the properties and believes such coverage is adequate. See Item 1, Business, above for the general competitive conditions to which the Properties described above are subject. Real estate taxes are calculated using rates and assessed valuations determined by the township or city in which the Property is located. Such taxes have approximated less than 1% of the aggregate cost of the Properties as shown in Schedule III included herein. Tax Credits with respect to a given Apartment Complex were available for a ten-year period that commenced when the Property was rented to qualified tenants.However, the annual Tax Credits available in the year in which the Apartment Complex was placed in service were prorated based upon the months remaining in the year.The amount of the annual Tax Credit not available in the first year was available in the eleventh year.In certain cases, the Partnership acquired its interest in a Local Partnership after the Local Partnership had placed its Apartment Complex in service.In these cases, the Partnership was allocated Tax Credits only beginning in the month following the month in which it acquired its interest and Tax Credits allocated in any prior period were not available to the Partnership. - 5 - Item 3.Legal Proceedings. None. Item 4.Mine Safety Disclosures Not applicable. - 6 - PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. As of March 31, 2012, the Partnership had issued and outstanding 45,844 Limited Partnership Interests, each representing a $1,000 capital contribution to the Partnership, or an aggregate capital contribution of $45,844,000.All of the issued and outstanding Limited Partnership Interests have been issued to Independence Assignor Inc. (the “Assignor Limited Partner”), which has in turn issued 45,844 BACs to the purchasers thereof for an aggregate purchase price of $45,844,000.Each BAC represents all of the economic and virtually all of the ownership rights attributable to a Limited Partnership Interest held by the Assignor Limited Partner.BACs may be converted into Limited Partnership Interests at no cost to the holder (other than the payment of transfer costs not to exceed $100), but Limited Partnership Interests so acquired are not thereafter convertible into BACs. Neither the BACs nor the Limited Partnership Interests are traded on any established trading market.The Partnership does not intend to include the BACs for quotation on NASDAQ or for listing on any national or regional stock exchange or any other established securities market.The Revenue Act of 1987 contained provisions which have an adverse impact on investors in “publicly traded partnerships.”Accordingly, the General Partner has imposed limited restrictions on the transferability of the BACs and the Limited Partnership Interests in secondary market transactions.Implementation of the restrictions should prevent a public trading market from developing and may adversely affect the ability of an investor to liquidate his or her investment quickly. It is expected that such procedures will remain in effect until such time, if ever, as further revision of the Revenue Act of 1987 may permit the Partnership to lessen the scope of the restrictions. As of May 25, 2012, the Partnership has 2,518 registered holders of an aggregate of 45,844 BACs. All of the Partnership’s general partnership interests, representing an aggregate capital contribution of $1,000, are held by the General Partner. The Partnership has made no distributions to the BACs holders as of March 31, 2012.There are no material legal restrictions in the Partnership Agreement on the ability of the Partnership to make distributions.However, the Partnership does not anticipate providing cash distributions to its BACs holders other than from net refinancing or sales proceeds. Transfer Procedures The Partnership from time to time receives requests by unit holders and others to transfer BACs and/or limited partnership interests.Such requests may occur in connection with tender offers for the Partnership’s units.Such requests implicate the Partnership’s policies and procedures concerning transfers generally and tender offers in particular, which were adopted by the Partnership pursuant to the terms of its Partnership Agreement, to ensure compliance with applicable law, avoid adverse tax consequences for the Partnership and its investors, and preserve the Partnership’s advantageous tax status. The Partnership relies on a 2% safe harbor established by an Internal Revenue Service (“IRS”) regulation to avoid being characterized as a “publicly-traded partnership” that is taxed as a corporation. A brief summary of certain of the Partnership’s key policies, practices and requirements with respect to transfers and tender offers is as follows: · No transfer (whether for substitution, assignment or otherwise) is effective or binding on the Partnership unless and until it is approved by the General Partner. · No transfer will be approved unless the transferor and transferee submit complete and properly executed forms of the Partnership’s own transfer documentation.The Partnership does not accept forms of transfer documentation other than its own and does not accept signatures made by power of attorney in lieu of original signatures by each of the transferors and transferees. · The Partnership will not approve transfers that in the cumulative aggregate for any tax year exceed the IRS 2% safe harbor, unless a financially responsible person provides the Partnership and its partners with (i) an indemnity (in form and substance in all ways acceptable to the General Partner) for all liability (including, without limitation, any adverse tax consequences) arising from or relating to exceeding the 2% safe harbor and (ii) a legal opinion (in form and substance in all ways acceptable to the General Partner) that there will be no adverse tax consequences to the Partnership and its partners from exceeding the 2% safe harbor. · In order to avoid the undesirable situation of one or more tender offers consuming the entire safe harbor limitation early in the tax year and leaving the Partnership’s remaining investors with no liquidity opportunity for the rest of that tax year, the Partnership restricts the cumulative aggregate total of transfers made pursuant to all tender offers to 1.5% of its outstanding units in each tax year, unless a financially responsible person conducting such tender offer provides the Partnership with an acceptable indemnity and legal opinion of the type described above.At the end of each tax year, the General Partner, in its discretion, may allow the cumulative total number of transfers (including those by tender offer) to reach the 2% safe harbor limit. · The Partnership requires that all tender offers for its units be conducted in accordance with all applicable law including, without limitation, the federal securities laws. The foregoing is solely a summary of the Partnership’s policies, requirements and practices with respect to transfers and tender offers.More complete information, including a copy of the Partnership’s transfer documentation package, may be obtained from the Partnership. Item 6.Selected Financial Data. Not applicable. - 7 - Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations. Liquidity and Capital Resources The Partnership originally invested approximately $37,555,000 (not including acquisition fees of approximately $1,771,000) of the net proceeds of the Offering in fourteen Local Partnerships, of which approximately $151,000 remains to be paid to the Local Partnerships (including approximately $123,000 being held in escrow) as certain benchmarks, such as occupancy level, are attained prior to the release of the funds. During the year ended March 31, 2012, approximately $642,000 was paid to Local Partnerships.The Partnership does not anticipate acquiring additional properties, but the Partnership may be required to fund potential purchase price adjustments based on tax credit adjustor clauses.For the fiscal year ended March 31, 2012, a net downward purchase price adjustment of $1,000 was made relating to one Local Partnership. The Partnership is currently in the process of developing a plan to dispose of all of its investments.It is anticipated that this process will continue to take a number of years.During the fiscal year ended March 31, 2012, the Partnership sold its limited partnership interest in one Local Partnership.Through March 31, 2012, the Partnership has sold its limited partnership interest in two Local Partnerships and one Local Partnership has sold its property and the related assets and liabilities.In addition, as of March 31, 2012, one Local Partnership has entered into an agreement to sell its property and related assets and liabilities.Subsequently, the Partnership sold its limited partnership interest in another Local Partnership (see Note 10 in Item 8). There can be no assurance as to when the Partnership will dispose of its remaining investments or the amount of proceeds which may be received.However, based on the historical operating results of the Local Partnerships and the current economic conditions, including changes in tax laws, it is unlikely that the proceeds from such sales received by the Partnership will be sufficient to return to the limited partners their original investments. Short-Term The Partnership’s primary sources of funds include:(i) working capital reserves, exclusive of the Local Partnership working capital; (ii) interest earned on the working capital reserves; (iii) cash distributions from operations of the Local Partnerships; and (iv) sales and/or refinance proceeds and distributions.Such funds, although minimal (other than possible sales and/or refinance proceeds and distributions), are available to meet the obligations of the Partnership. During the years ended March 31, 2012 and 2011, distributions from operations of the Local Partnerships amounted to approximately $17,000 and $7,000, respectively.During the years ended March 31, 2012 and 2011, the Partnership received approximately $213,000 and $0, respectively, in proceeds from the sale of its Local Partnership limited partnership interests.In addition, during the years ended March 31, 2012 and 2011, refinancing proceeds amounted to approximately $0 and $518,000, respectively.The Partnership does not anticipate providing cash distributions to BACs holders in circumstances other than refinancing or sales. For the year ended March 31, 2012, cash and cash equivalents of the Partnership and its consolidated Local Partnerships decreased approximately $509,000.This decrease was due to acquisition of property and equipment of approximately $48,000, repayment of mortgage notes of approximately $433,000, net advances to local general partners and affiliates of approximately $455,000 and distributions to noncontrolling interests of approximately $100,000, which exceeded net cash provided by operating activities of approximately $217,000, net proceeds from sale of property of approximately $213,000 and a decrease in cash held in escrow relating to investing activities of approximately $98,000.Included in the adjustments to reconcile the net income to net cash provided by operating activities is depreciation and amortization in the amount of approximately $864,000, gain on sale of property of approximately $2,312,000 and a change in fair value of an interest rate swap of approximately $76,000. Total expenses for the years ended March 31, 2012 and 2011, excluding depreciation and amortization, interest, general and administrative – related parties and change in fair value of an interest rate swap, totaled $3,188,691 and $2,988,678, respectively. Accounts payable arising from operations totaled $375,336 and $443,014 as of March 31, 2012 and 2011, respectively.Accounts payable are short term liabilities which are expected to be paid from operating cash flows, working capital balances at the Local Partnership level, Local General Partner advances and, in certain circumstances, advances from the Partnership.Accounts payable from discontinued operations totaled $9,017 and $0 as of March 31, 2012 and 2011, respectively.Accrued interest payable arising from operations as of March 31, 2012 and 2011 was $6,316,039 and $6,210,704, respectively.Accrued interest payable represents the accrued interest on all mortgage loans, which include primary and secondary loans. Certain secondary loans have provisions such that interest is accrued but not payable until a future date.Accrued interest payable from discontinued operations totaled $3,282 and $0, as of March 31, 2012 and 2011, respectively.The Partnership anticipates the payment of accrued interest on the secondary loans (which make up the majority of the accrued interest payable amount and which has been accumulating since the Partnership’s investment in the respective Local Partnerships) will be made from future refinancings or sales proceeds of the respective Local Partnerships.Furthermore, each Local Partnership’s mortgage notes are collateralized by the land and buildings of the respective Local Partnership, and are without further recourse to the Partnership. The Partnership believes it (and the applicable Local Partnerships) has sufficient liquidity and ability to generate cash and to meet existing and known or reasonably likely future cash requirements over both the short and long term not including fees owed to the General Partner.However, assuming the General Partner continues to defer the payment of fees as discussed below and in Note 8 to the Financial Statements in Item 8, the Partnership believes it has sufficient liquidity and ability to generate cash and to meet existing and known or reasonably likely future cash requirements over both the short and long term. Security deposits payable to tenants are offset by cash held in security deposits, which are included in “Cash held in escrow” on the financial statements. At March 31, 2012, there is approximately $312,000 in working capital reserves.The General Partner believes that these reserves, plus any cash distributions received from the operations of the Local Partnerships, will be sufficient to fund the Partnership’s ongoing operations for the foreseeable future not including fees owed to the General Partner. On August 24, 2010, GP Kaneohe Limited Partnership (“Kaneohe”), a subsidiary partnership, entered into an interest rate swap agreement with a financial institution as a prerequisite for obtaining refinancing on its original mortgage note payable in the amount of $2,297,000.The agreement provides a fixed rate of 4.65% that was exchanged for a floating rate of 3.75% on the notional amount of $3,050,000.The swap contract became effective September 1, 2010 and terminates September 1, 2015.The fair value of the interest rate swap agreement as of December 31, 2011 was approximately $76,000, for which it could be settled based on estimates obtained from the financial institution.Counterparty risk represents the risk of loss from nonperformance by financial counterparties to a contract.Interest rate swaps can result in exposure to credit risks in the event of default by a counterparty.The current financial crisis affecting the global banking systems and financial markets has resulted in many financial institutions becoming less creditworthy or having diminished liquidity.Thus, the Partnership could be exposed to an increased level of counterparty risk and could incur financial losses. - 8 - The Partnership negotiated Operating Deficit Guaranty Agreements with the Local Partnerships by which the general partners of such Local Partnerships and/or their affiliates agreed to fund operating deficits for a specified period of time. The terms of the Operating Deficit Guaranty Agreements vary for each of these Local Partnerships, with maximum dollar amounts to be funded for a specified period of time, generally three years, commencing on the break-even date.As of both March 31, 2012 and 2011, the gross amount of the Operating Deficit Guarantees aggregate approximately $123,000.As of both March 31, 2012 and 2011, no amounts have been funded under the Operating Deficit Guaranty Agreements.Amounts funded under such agreements will be treated as non-interest bearing loans, which will be paid only out of 50% of available cash flow or out of available net sale or refinancing proceeds. Long-Term Partnership management fees owed to the General Partner amounting to approximately $2,388,000 and $2,138,000 were accrued and unpaid as of March 31, 2012 and 2011, respectively, and are included in the line item Due to general partner and affiliates in the consolidated balance sheets.Unpaid partnership management fees for any year are to be deferred without interest and will be payable out of sales or refinancing proceeds only to the extent of available funds after payments on all Partnership liabilities have been made other than those owed to the General Partner and its affiliates. All other payables are expected to be paid, if at all, from working capital reserves.The General Partner does not anticipate making any future advances of operating funds to any of the Local Partnerships in which the Partnership has invested.Even if a situation arose where the General Partner and its affiliates needed to but were not able to make operating advances in the future due to lack of funds, the only impact on the Partnership would be that it would lose its investment in that particular Local Partnership.The Partnership’s ability to continue its operations would not be affected. The Partnership’s liquidity considerations are discussed in Note 14 in Item 8. The Local Partnerships are impacted by inflation in several ways.Inflation allows for increases in rental rates generally to reflect the impact of higher operating and replacement costs.Furthermore, inflation generally does not impact the fixed long-term financing under which real property investments were purchased.Inflation also affects the Local Partnerships adversely by increasing operating costs, such as fuel, utilities, and labor.Since revenues from sales of assets are driven by market conditions, inflation has little impact on sales.However, continued inflation may result in appreciated values of the Local Partnership’s apartment complexes over a period of time as rental revenues and replacement costs continue to increase. Management is not aware of any trends or events, commitments or uncertainties, which have not otherwise been disclosed that will or are likely to impact liquidity in a material way.The portfolio is diversified by the location of the Properties around the United States so that if one area of the country is experiencing downturns in the economy, the remaining Properties in the portfolio may be experiencing upswings. However, the geographic diversification of the portfolio may not protect against a general downturn in the national economy.As of December 31, 2011, the Credit Periods have expired for all properties, except for one Local Partnership, whose credit period will expire on December 31, 2012.However, each Local Partnership must continue to comply with the Tax Credit requirements until the end of the Compliance Period, which is December 31, 2017, in order to avoid recapture of the Tax Credits. Sale of Underlying Properties/Local Partnership Interests For a discussion of the sale of properties in which the Partnership owns direct and indirect interests, see Note 10 in Item 8. Discontinued Operations The Partnership is currently in the process of developing a plan to dispose of all of its investments.Any dispositions would meet the criteria established for recognition as a discontinued operation under ASC 360, Property, Plant and Equipment (“ASC 360”), which specifically requires that such amounts must differentiate a component of a business comprised of operations and cash flows that can be clearly distinguished operationally and for financial reporting purposes, from the rest of the entity.There is one asset classified as property and equipment-held for sale at March 31, 2012. Off-Balance Sheet Arrangements The Partnership has no off-balance sheet arrangements. Critical Accounting Policies In preparing the consolidated financial statements, management has made estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting periods.Actual results could differ from those estimates.Set forth below is a summary of the accounting policies that management believes are critical to the preparation of the consolidated financial statements. - 9 - Property and Equipment/Valuation of Long-Lived Assets Property and equipment to be held and used are carried at cost which includes the purchase price, acquisition fees and expenses, construction period interest and any other costs incurred in acquiring the properties.The cost of property and equipment is depreciated over their estimated useful lives using accelerated and straight-line methods. Expenditures for repairs and maintenance are charged to expense as incurred; major renewals and betterments are capitalized. At the time property and equipment are retired or otherwise disposed of, the cost and accumulated depreciation are eliminated from the assets and accumulated depreciation accounts and the profit or loss on such disposition is reflected in earnings.The determination of asset impairment is a two-step process.First, management estimates amounts recoverable through future operations and sale of the property on an undiscounted basis.If such estimates are below depreciated cost, property investments are reduced to estimated fair value (using a present value technique by estimating future cash flows and applying discount rates under the income approach) when the property is considered to be impaired and the depreciated cost exceeds estimated fair value. At the time management commits to a plan to dispose of assets, said assets are adjusted to the lower of carrying amount or fair value less costs to sell.These assets are classified as property and equipment-held for sale and are not depreciated.There is one asset classified as property and equipment-held for sale at March 31, 2012. Fair Value Measurements The estimated fair value of mortgage notes payable, accrued interest and the interest rate swap have been determined using available market information or other appropriate valuation methodologies.However, considerable judgment is required in interpreting market data to develop estimates of fair value.Consequently, the estimates are not necessarily indicative of the amounts that could be realized or would be paid in a current market exchange. Fair value for the mortgage notes and accrued interest have been estimated using Level 3 inputs.Fair value for the interest rate swap has been estimated using Level 2 inputs.The carrying amount of accounts payable and other liabilities and other assets approximates fair value due to their short-term nature.For further discussion, please see Note 3, Item 8. Revenue Recognition Rental income is earned under standard residential operating leases and is typically due the first day of each month, but can vary by property due to the terms of the tenant leases. If rental payments are received in advance of the due date, revenue is deferred until earned.Rental subsidies are recognized as rental income during the month in which they are earned. Other revenues are recorded when earned and consist of the following items:Interest income earned on cash and cash equivalent balances and cash held in escrow balances, income from forfeited security deposits, late charges, laundry and vending income and other rental related items (see Item 8, Note 2e). Related Parties Under the terms of the Partnership Agreement, the Partnership has entered into certain arrangements with the General Partner and its affiliates, which provide for compensation to be paid to the General Partner and its affiliates. Such arrangements include (but are not limited to) agreements to pay annual Partnership management fees, nonrecurring acquisition fees, a nonaccountable acquisition expense allowance, an accountable expense reimbursement and subordinated disposition fees to the General Partner and/or its affiliates. In addition, the General Partner is entitled to a subordinated interest in cash from sales or refinancings and a 1% interest in net income, net loss, distributions of adjusted cash from operations and cash from sales or refinancings.Certain members and officers of the General Partner receive compensation from the General Partner and its affiliates for services performed for various affiliated entities which may include services performed for the Partnership.The maximum annual partnership management fee paid to the General Partner is 0.5% of invested assets. See Note 8 in Item 8, which is incorporated herein by reference. Results of Operations The majority of the Local Partnerships’ income continues to be in the form of rental income, with the corresponding expenses being divided among operations, depreciation and mortgage interest.The following is a summary of the results of operations of the Partnership for the years ended March 31, 2012 and 2011, respectively, excluding the results of its discontinued operations which are not reflected in the following discussion (see Item 8, Note 12). The net income (loss) for the years ended March 31, 2012 and 2011 totaled $924,997 and $(4,343,718), respectively. The Partnership and BACs holders began recognizing Tax Credits with respect to a Property when the Credit Period for such Property commenced.Because of the time required for the acquisition, completion and rent-up of Properties, the amount of Tax Credits per BAC gradually increased over the first three years of the Partnership.Tax Credits not recognized in the first three years were recognized in the 11th through 13th years.The Partnership generated $8,276 and $69,006 of Tax Credits during each of the 2011 and 2010 tax years, respectively. 2012 vs. 2011 Rental income increased approximately 8% for the year ended March 31, 2012 as compared to the corresponding period ended March 31, 2011, primarily due to adjustments to market rate rents at one Local Partnership, an increase in tenant assistance payments at a second Local Partnership, decreases in vacancies as well as rental rate increases at several other Local Partnerships. Other income decreased approximately $127,000 for the year ended March 31, 2012 as compared to the corresponding period in 2011, primarily due to a settlement received from a class action suit at one Local Partnership in the prior year and an adjustment on accrued interest expense from a long term debt at a second Local Partnership in the prior year. - 10 - Total expenses, excluding general and administrative-related parties, repairs and maintenance, change in fair value of interest rate swap anddepreciation and amortization, remained fairly consistent with a decrease of less than 1% for the year ended March 31, 2012 as compared to the corresponding period ended March 31, 2011. General and administrative-related parties expenses increased approximately $229,000 for the year ended March 31, 2012 as compared to the corresponding period in 2011, primarily due to an increase in supervisory and incentive management fees at one Local Partnership and local administrative fees at a second Local Partnership. Repairs and maintenance expense increased approximately $104,000 for the year ended March 31, 2012 as compared to the corresponding period in 2011, primarily due to an increase in painting and decorating costs, power washing, caulking, plumbing and electrical repairs at one Local Partnership, an increase in carpentry and plumbing costs at a second Local Partnership, partially offset by decreases in HVAC repairs at a third Local Partnership and a decrease in repair materials and contracts at a fourth Local Partnership. Change in fair value of interest rate swap increased approximately $76,000 for the year ended March 31, 2012 as compared to the corresponding period in 2011, primarily due to the change in fair value of the interest rate swap agreement at one Local Partnership. Depreciation and amortization decreased approximately $190,000 for the year ended March 31, 2012 as compared to the corresponding period in 2011, primarily due to the reduction in carrying amounts relating to impairment of assets. Loss on impairment of fixed assets amounted to approximately $0 and $2,904,000 for the years ended March 31, 2012 and 2011, respectively.At March 31, 2012 and 2011, cumulative impairment loss was approximately $27,947,000. See Note 4 in Item 8 for detailed discussion on impairments. Item 7A.Quantitative and Qualitative Disclosures about Market Risk. Not applicable. - 11 - Item 8. Financial Statements and Supplementary Data. Sequential Page (a) 1. Consolidated Financial Statements Reports of Independent Registered Public Accounting Firms 13 Consolidated Balance Sheets at March 31, 2012 and 2011 24 Consolidated Statements of Operations for the Years Ended March 31, 2012 and 2011 25 Consolidated Statements of Changes in Partners’ Deficit for the Years Ended March 31, 2012 and 2011 26 Consolidated Statements of Cash Flows for the Years Ended March 31, 2012 and 2011 27 Notes to Consolidated Financial Statements 28 - 12 - REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Partners Independence Tax Credit Plus L.P. IV and Subsidiaries We have audited the accompanying consolidated balance sheets of Independence Tax Credit Plus L.P. IV (a Delaware limited partnership) and Subsidiaries as of March 31, 2012 and 2011, and the related consolidated statements of operations, changes in partners’ capital (deficit) and cash flows for each of the years in the two-year period ended March 31, 2012.These consolidated financial statements are the responsibility of the Partnership’s management.Our responsibility is to express an opinion on these financial statements based on our audits.We did not audit the consolidated financial statements of five subsidiary partnerships, whose losses aggregated $382,469 and $1,320,070 for the years ended March 31, 2012 and 2011, respectively, and whose assets constituted 55% and 53% of consolidated assets at March 31, 2012 and 2011, respectively.Those financialstatements were audited by other auditors whose reports have been furnished to us, and our opinion, insofar as it relates to the amounts included for these subsidiary partnerships, is based solely on the reports of the other auditors. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Partnership is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Partnership’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits and the reports of the other auditors provide a reasonable basis for our opinion. In our opinion, based on our audits and the reports of the other auditors, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Independence Tax Credit Plus L.P. IV and Subsidiaries as of March 31, 2012 and 2011, and the results of their operations and their cash flows for each of the years in the two-year period ended March 31, 2012, in conformity with accounting principles generally accepted in the United States of America. /s/ Friedman LLP New York, New York June 20, 2012 - 13 - [LETTERHEAD OF CLIFFORD R. BENN, CPA] REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM General Partner Figueroa Senior Housing Limited Partnership Los Angeles, California I have audited the balance sheet of Figueroa Senior Housing Limited Partnership, at December 31, 2011, and the related statements of loss, changes in partners' capital, and cash-flow for the year then ended. These financial statements are the responsibility of Figueroa Senior Housing Limited Partnership's management. My responsibility is to express an opinion on these financial statements based on my audits. I conducted my audit in accordance with standards of the Public Company Accounting Oversight Board, used in the United States of America. Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatements. An audit includes examining on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the over all financial statement presentation. I believe that my audit provide a reasonable basis for my opinion. In my opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Figueroa Senior Housing Limited Partnership on December 31, 2011, and the results of its operations and its cash-flow for the year then ended in conformity with generally accepted accounting principles used in the United States of America. /s/ Clifford R. Benn, CPA February 27, 2012 Carson, California - 14 - [LETTERHEAD OF CLIFFORD R. BENN, CPA] REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM General Partner Figueroa Senior Housing Limited Partnership Los Angeles, California I have audited the balance sheet of Figueroa Senior Housing Limited Partnership, at December 31, 2010, and the related statements of loss, changes in partners' capital, and cash-flow for the year then ended. These financial statements are the responsibility of Figueroa Senior Housing Limited Partnership's management. My responsibility is to express an opinion on these financial statements based on my audits. I conducted my audit in accordance with standards of the Public Company Accounting Oversight Board, used in the United States of America. Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatements. An audit includes examining on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the over all financial statement presentation. I believe that my audit provide a reasonable basis for my opinion. In my opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Figueroa Senior Housing Limited Partnership on December 31, 2010, and the results of Its operations and Its cash-flow for the year then ended in conformity with generally accepted accounting principles used In the United States of America. /s/ Clifford R. Benn, CPA February 25, 2011 Carson, California - 15 - [LETTERHEAD OF CLIFFORD R. BENN, CPA] REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM General Partner NNPHI Senior Housing Limited Partnership Los Angeles, California I have audited the balance sheet of NNPH1 Senior Housing Limited Partnership, at December 31, 2011, and the related statements of loss, changes in partners' capital, and cash-flow for the year then ended. These financial statements are the responsibility of NNPHI Senior Housing Limited Partnership's management. My responsibility is to express an opinion on these financial statements based on my audit. I conducted my audit in accordance with standards of the Public Company Accounting Oversight Board, used in the United States of America. Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatements. An audit includes examining on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the over all financial statement presentation. I believe that my audit provide a reasonable basis for my opinion. In my opinion, the financial statements referred to above present fairly, in all material respects, the financial position of NNPHI Senior Housing Limited Partnership on December 31, 2011, and the results of its operations and its cash-flow for the year then ended in conformity with generally accepted accounting principles used in the United States of America. /s/ Clifford Benn, CPA February 27, 2012 Carson, California - 16 - [LETTERHEAD OF CLIFFORD R. BENN, CPA] REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM General Partner NNPHI Senior Housing Limited Partnership Los Angeles, California I have audited the balance sheet of NNPHI Senior Housing Limited Partnership, at December 31, 2010, and the related statements of loss, changes In partners' capital, and cash-flow for the year then ended. These financial statements are the responsibility of NNPHI Senior Housing Limited Partnership's management. My responsibility is to express an opinion on these financial statements based on my audit. I conducted my audit In accordance with standards of the Public Company Accounting Oversight Board, used in the United States of America. Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatements. An audit includes examining on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the over all financial statement presentation. I believe that my audit provide a reasonable basis for my opinion. In my opinion, the financial statements referred to above present fairly, in all material respects, the financial position of NNPHI Senior Housing Limited Partnership on December 31, 2010, and the results of its operations and its cash-flow for the year then ended in conformity with generally accepted accounting principles used In the United States of America. /s/ Clifford Benn, CPA February 25, 2011 Carson, California - 17 - [Letterhead of REZNICK GROUP, P.C.] REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Partners New Zion Apartments Limited Partnership We have audited the accompanying balance sheet of New Zion Apartments Limited Partnership, HUD Project No. LA48E000011, as of December 31, 2011, and the related statements of operations, partners’ equity (deficit) and cash flows for the year then ended. These financial statements are the responsibility of the Partnership’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States) and the standards applicable to financial audits contained in Government Auditing Standards issued by the Comptroller General of the United States. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Partnership is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Partnership’s internal control over financial reporting. Accordingly we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. As described in note 1 to the financial statements, the Partnership’s financial statements have been prepared on the basis of accounting and reporting practices prescribed by the U.S. Department of Housing and Urban Development (HUD). These prescribed practices are a comprehensive basis of accounting other than accounting principles accepted in the United States of America. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of New Zion Apartments Limited Partnership as of December 31, 2011, and the results of its operations, the changes in partners’ equity (deficit), and cash flows for the year then ended, in conformity with the basis of accounting discussed in note 1. In accordance with Government Auditing Standards, we have also issued a report, dated February 14, 2012 on our consideration of New Zion Apartments Limited Partnership’s internal control over financial reporting. The purpose of that report is to describe the scope of our testing of internal control over financial reporting and the results of that testing and not to provide an opinion on the internal control over financial reporting. In accordance with Government Auditing Standards, we have also issued an opinion dated February 14, 2012, on New Zion Apartments Limited Partnership’s compliance with certain provisions of laws, regulations, contracts, and grant agreements, and other matters applicable with certain transactions for certain nonmajor HUD-assisted programs. Those reports are an integral part of an audit in accordance with Government Auditing Standards and should be considered in assessing the results of our audit. Our audit was conducted for the purpose of forming an opinion on the financial statements as a whole. The accompanying supplemental information on pages 24 through 36 is presented for purposes of additional analysis as required by the Consolidated Audit Guide for Audits of HUD Programs issued by the U.S. Department of Housing and Urban Development, Office of the Inspector General, and is not a required part of the financial statements. Such information is the responsibility of management and was derived from and relates directly to the underlying accounting and other records used to prepare the financial statements. The information has been subjected to the auditing procedures applied in the audit of the financial statements and certain additional procedures, including comparing and reconciling such information directly to the underlying accounting and other records used to prepare the financial statements or to the financial statements themselves, and other additional procedures in accordance with auditing standards generally accepted in the United States of America. In our opinion, the information is fairly stated in all material respects in relation to the financial statements as a whole. /s/ Reznick Group, P.C. Baltimore, MarylandTaxpayer Identification Number: February 14, 2012 52-1088612 Lead Auditor: Scott H. Szeliga, CPA - 18 - [Letterhead of REZNICK GROUP, P.C.] REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Partners New Zion Apartments Limited Partnership We have audited the accompanying balance sheet of New Zion Apartments Limited Partnership, HUD Project No. LA48E000011, as of December 31, 2010, and the related statements of operations, partners’ equity (deficit) and cash flows for the year then ended. These financial statements are the responsibility of the Partnership’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States) and the standards applicable to financial audits contained in Government Auditing Standards issued by the Comptroller General of the United States. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Partnership is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Partnership’s internal control over financial reporting. Accordingly we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of New Zion Apartments Limited Partnership as of December 31, 2010, and the results of its operations, the changes in partners’ equity (deficit), and cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. In accordance with Government Auditing Standards, we have also issued a report, dated March 22, 2011 on our consideration of New Zion Apartments Limited Partnership’s internal control over financial reporting. The purpose of that report is to describe the scope of our testing of internal control over financial reporting and the results of that testing and not to provide an opinion on the internal control over financial reporting. In accordance with Government Auditing Standards, we have also issued an opinion dated March 22, 2011, on New Zion Apartments Limited Partnership’s compliance with certain provisions of laws, regulations, contracts, and grant agreements, and other matters that could have a direct and material effect on a major HUD-assisted program. Those reports are an integral part of an audit in accordance with Government Auditing Standards and should be considered in assessing the results of our audit. Our audit was conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. The accompanying supplemental information on pages 24 through 36 is presented for purposes of additional analysis and is not a required part of the basic financial statements of the Partnership. Such information has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Reznick Group, P.C. Baltimore, MarylandTaxpayer Identification Number: March 22, 2011 52-1088612 Lead Auditor: Scott H. Szeliga, CPA - 19 - [Letterhead of REZNICK GROUP, P.C.] REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Partners Bakery Village Urban Renewal Associates, L.P. We have audited the accompanying balance sheet of Bakery Village Urban Renewal Associates, L.P. as of December 31, 2011, and the related statements of operations, changes in partners’ equity (deficit) and cash flows for the year then ended. These financial statements are the responsibility of the partnership’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The partnership has determined that it is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the partnership’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Bakery Village Urban Renewal Associates, L.P. as of December 31, 2011, and the results of its operations, the changes in its partners’ equity (deficit) and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ REZNICK GROUP, P.C. Baltimore, Maryland February 24, 2012 - 20 - [Letterhead of REZNICK GROUP, P.C.] REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Partners Bakery Village Urban Renewal Associates, L.P. We have audited the accompanying balance sheet of Bakery Village Urban Renewal Associates, L.P. as of December 31, 2010, and the related statements of operations, changes in partners' equity (deficit) and cash flows for the year then ended. These financial statements are the responsibility of the partnership's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The partnership has determined that it is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the partnership's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Bakery Village Urban Renewal Associates, L.P. as of December 31, 2010, and the results of its operations, the changes in its partners' equity (deficit) and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ REZNICK GROUP, P.C. Baltimore, Maryland March 7, 2011 - 21 - [Letterhead of REZNICK GROUP, P.C.] REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Partners Marlton Housing Partnership, L.P. We have audited the accompanying balance sheet of Marlton Housing Partnership, L.P. as of December 31, 2011, and the related statements of operations, changes in partners’ deficit and cash flows for the year then ended. These financial statements are the responsibility of the Partnership’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Partnership has determined that it is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Partnership’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Marlton Housing Partnership, L.P. as of December 31, 2011, and the results of its operations, the change in partners’ deficit and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ REZNICK GROUP Baltimore, Maryland February 28, 2012 - 22 - [Letterhead of REZNICK GROUP, P.C.] REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Partners Marlton Housing Partnership, L.P. We have audited the accompanying balance sheet of Marlton Housing Partnership, L.P. as of December 31, 2010, and the related statements of operations, changes in partners’ equity (deficit) and cash flows for the year then ended. These financial statements are the responsibility of the Partnership’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Partnership has determined that it is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Partnership’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Marlton Housing Partnership, L.P. as of December 31, 2010, and the results of its operations, the change in partners’ equity (deficit) and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ REZNICK GROUP Baltimore, Maryland March 15, 2011 - 23 - INDEPENDENCE TAX CREDIT PLUS L.P. IV AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, ASSETS Operating assets Property and equipment, at cost, less accumulated depreciation (Notes 2, 4 and 7) $ $ Cash and cash equivalents (Notes 2, 3 and 13) Cash held in escrow (Notes 2, 3 and 5) Deferred costs – less accumulated amortization (Notes 2 and 6) Due from local general partners and affiliates Other assets Total operating assets Assets from discontinued operations (Note 12) Property and equipment held for sale, net of accumulated depreciation (Note 4) - Net assets held for sale - Total assets from discontinued operations - Total assets $ $ LIABILITIES AND PARTNERS’ DEFICIT Operating liabilities Mortgage notes payable (Notes 3 and 7) $ $ Accounts payable and other liabilities Accrued interest Security deposits payable Interest rate swap - Due to local general partners and affiliates (Note 8) Due to general partner and affiliates (Note 8) Total operating liabilities Liabilities from discontinued operations (Note 12) Mortgage notes payable of assets held for sale - Net liabilities held for sale - Total liabilities from discontinued operations - Total liabilities Commitments and contingencies (Notes 8 and 13) Partners’ deficit Limited partners (100,000 BACs authorized; 45,844 issued and outstanding) (Note 1) General partners Independence Tax Credit Plus L.P. IV total Noncontrolling interests (Note 2) Total partners’ deficit Total liabilities and partners’ deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. - 24 - INDEPENDENCE TAX CREDIT PLUS L.P. IV AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Years Ended March 31 2011* Operations: Revenues Rental income $ $ Other (Note 2) Total revenues Expenses General and administrative General and administrative-related parties (Note 8) Repairs and maintenance Operating and other Real estate taxes Insurance Interest Change in fair value of interest rate swap (Note 3) - Depreciation and amortization Loss on impairment of assets - Total expenses Loss from operations ) ) Income (loss) from discontinued operations ) Net income (loss) ) Net loss attributable to noncontrolling interests from operations Net income attributable to noncontrolling interests from discontinued operations ) ) Net income attributable to noncontrolling interests ) ) Net income (loss) attributable to Independence Tax Credit Plus L.P. IV $ $ ) Loss from operations – limited partners $ ) $ ) Income (loss) from discontinued operations (including gain on sale of property) – limited partners ) Net income (loss) – limited partners $ $ ) Number of BACs outstanding Loss from operations- limited partners per weighted average BAC $ ) $ ) Income (loss) from discontinued operations- limited partners per weighted average BAC ) Net income (loss)- limited partners per weighted average BAC $ $ ) * Reclassified for comparative purposes. The accompanying notes are an integral part of these consolidated financial statements. - 25 - INDEPENDENCE TAX CREDIT PLUS L.P. IV AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN PARTNERS’ DEFICIT YEARS ENDED MARCH 31, 2012 and 2011 Limited General Noncontrolling Total Partners Partners Interests Partners' deficit – April 1, 2010 $ Net (loss) income Distributions - - Partners' deficit – March 31, 2011 Net income Distributions - - Partners' deficit – March 31, 2012 $ The accompanying notes are an integral part of these consolidated financial statements. - 26 - INDEPENDENCE TAX CREDIT PLUS L.P. IV AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Years Ended March 31 Cash flows from operating activities: Net income (loss) $ $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Gain on sale of property - Depreciation and amortization Loss on impairment of assets - Interest rate swap - Changes in operating assets and liabilities: Decrease in accounts payable Increase (decrease) in security deposit payable Increase (decrease) in accrued interest payable (Increase) decrease in cash held in escrow Increase in other assets Increase in due from general partner and affiliates Decrease in due to local general partners and affiliates Increase in due to general partner and affiliates Total adjustments Net cash provided by (used in) operating activities Cash flows from investing activities: Proceeds from sale of property - Acquisition of property and equipment Decrease (increase) in cash held in escrow Net (advances) repayments to local general partners and affiliates Net cash (used in) provided by investing activities Cash flows from financing activities: Principal payments of mortgage notes Net Proceeds from refinance - Decrease (increase) in deferred costs 36 Distributions to noncontrolling interests Net cash (used in) provided by financing activities Net (decrease) increase in cash and cash equivalents Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year * $ $ Supplemental disclosure of cash flows information: Cash paid during the year for interest $ $ *Cash and cash equivalents at end of year includes cash and cash equivalents from discontinued operations of $100,512 and $0, respectively. Summarized below are the components of the gain on sale of property: Proceeds from sale of property – net $ $ - Property and equipment, net of accumulated depreciation - Deferred costs - Other assets - Cash held in escrow - Accounts payable and other liabilities - Mortgage payable - Accrued interest - Due to local general partners and affiliates Security deposits - The accompanying notes are an integral part of these consolidated financial statements. - 27 - INDEPENDENCE TAX CREDIT PLUS L.P. IV AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2012 and 2011 NOTE 1 – General Independence Tax Credit Plus L.P. IV (a Delaware limited partnership) (the “Partnership”) was organized on February 22, 1995.The general partner of the Partnership is Related Independence L.L.C., a Delaware limited liability company (the “General Partner”).Centerline Holding Company (“Centerline”) is the ultimate parent of Centerline Affordable Housing Advisors LLC (“CAHA”), the managing member of the General Partner. For information on Centerline see its Form 10-K filed with the SEC on March 29, 2012 and subsequently amended on April 18, 2012. The Partnership’s business is primarily to invest in other partnerships (“Local Partnerships,” “subsidiaries” or “subsidiary partnerships”) owning leveraged apartment complexes (“Apartment Complexes” or “Properties”) that are eligible for the low-income housing tax credit (“Tax Credit”) enacted in the Tax Reform Act of 1986, some of which may also be eligible for the historic rehabilitation tax credit.Qualified Beneficial Assignment Certificates (“BACs”) holders are entitled to Tax Credits over the period of the Partnership’s entitlement to claim Tax Credits (for each Property, generally ten years from the date of investment or, if later, the date the Property is placed in service; referred to herein as the “Credit Period”) with respect to each Apartment Complex. The Partnership had originally acquired limited partnership interests in fourteen subsidiary partnerships, all of which have been, or were, consolidated.The Partnership does not anticipate acquiring limited partnership interests in additional subsidiary partnerships.The Partnership’s investments in Local Partnerships represent from 98.99% to 99.89% interests, except for one investment which is a 58.12% interest. The Partnership was authorized to issue a total of 100,000 ($100,000,000) Beneficial Assignment Certificates (“BACs”) which have been registered with the Securities and Exchange Commission for sale to the public. Each BAC represents all of the economic and virtually all of the ownership rights attributable to a limited partnership interest.The Partnership had raised a total of $45,844,000 representing 45,844 BACs. NOTE 2 – Summary of Significant Accounting Policies a)Basis of Accounting For financial reporting purposes, the Partnership’s fiscal year ends on March 31.All subsidiaries have fiscal years ending December 31.Accounts of the subsidiaries have been adjusted for intercompany transactions from January 1 through March 31.The Partnership’s fiscal year ends March 31 in order to allow adequate time for the subsidiaries’ financial statements to be prepared and consolidated.The books and records of the Partnership are maintained on the accrual basis of accounting, in accordance with U.S. generally accepted accounting principles (“GAAP”). b)Basis of Consolidation The consolidated financial statements include the accounts of the Partnership and its subsidiary partnerships for the years ended March 31, 2012 and 2011, respectively, in which the Partnership is a limited partner.Through the rights of the Partnership and/or an affiliate of the General Partner, which affiliate has a contractual obligation to act on behalf of the Partnership, to remove the general partner of the subsidiary local partnerships (the “Local General Partner”) and to approve certain major operating and financial decisions, the Partnership has a controlling financial interest in the subsidiary partnerships. All intercompany accounts and transactions with the subsidiary partnerships have been eliminated in consolidation. In accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 810, Noncontrolling Interests in Consolidated Financial Statements (“ASC 810”), income attributable to noncontrolling interests amounted to approximately $45,000 and $6,000 for the years ended March 31, 2012 and 2011, respectively.The Partnership’s investment in each subsidiary is equal to the respective subsidiary’s partners’ equity less noncontrolling interest capital, if any. c)Cash and Cash Equivalents Cash and cash equivalents include cash on hand, cash in banks, and investments in short-term highly liquid investments purchased with original maturities of three months or less. d)Property and Equipment Property and equipment to be held and used are carried at cost which includes the purchase price, acquisition fees and expenses, construction period interest and any other costs incurred in acquiring the properties.The cost of property and equipment is depreciated over their estimated useful lives using accelerated and straight-line methods.Expenditures for repairs and maintenance are charged to expense as incurred; major renewals and betterments are capitalized.At the time property and equipment are retired or otherwise disposed of, the cost and accumulated depreciation are eliminated from the assets and accumulated depreciation accounts and the profit or loss on such disposition is reflected in earnings.The determination of asset impairment is a two-step process.First, management estimates amounts recoverable through future operations and sale of the property on an undiscounted basis.If such estimates are below depreciated cost, management estimates fair value (using a present value technique by estimating future cash flows and applying discount rates under the income approach). The property is considered to be impaired when the depreciated cost exceeds estimated fair value. - 28 - INDEPENDENCE TAX CREDIT PLUS L.P. IV AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2012 and 2011 At the time management commits to a plan to dispose of assets, said assets are adjusted to the lower of carrying amount or fair value less costs to sell. These assets are classified as property and equipment-held for sale and are not depreciated.There is one asset classified as property and equipment-held for sale at March 31, 2012. e)Revenue Recognition Rental income is earned under standard residential operating leases and is typically due the first day of each month, but can vary by property due to the terms of the tenant leases.Rental payments received in advance of the due date are deferred until earned.Rental subsidies are recognized as rental income during the month in which they earned. Other revenues are recorded when earned and consist of the following items:Interest income earned on cash and cash equivalent balances and cash held in escrow balances, income from forfeited security deposits, late charges, laundry and vending income and other rental related items. f)Income Taxes The Partnership is not a tax paying entity for income tax purposes and, accordingly, no provision has been made for income taxes.The Partnership may be subject to state and local taxes in jurisdictions in which it operates. The Partnership has no material liability for unrecognized tax benefits and no material change to the beginning partners’ capital of the Partnership.As of and during the year ended March 31, 2012, the Partnership did not have a liability for any unrecognized tax benefits or related interest and penalties. The Partnership relies on a 2% safe harbor established by an Internal Revenue Service (“IRS”) regulation to avoid being characterized as a “publicly-traded partnership” that is taxed as a corporation. Income tax returns for the year prior to 2008 are no longer subject to examination by tax authorities. g)Mortgage Financing and Offering Costs Costs incurred in connection with obtaining permanent mortgage financing are capitalized and amortized over the lives of the related mortgage notes.Costs incurred to sell BACs, including brokerage fees and the nonaccountable expense allowance, are considered selling and offering expenses. These costs are charged directly to limited partners’ capital. h)Deferred Costs Deferred costs and fees incurred in connection with the purchase of interests in certain subsidiary partnerships have been capitalized as property costs and are being amortized over the lives of the related properties. i)Loss Contingencies The Partnership records loss contingencies as a charge to income when information becomes available which indicates that it is probable that an asset has been impaired or a liability has been incurred as of the date of the consolidated financial statements and the amount of loss can be reasonably estimated. j)Use of Estimates The preparation of consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect certain reported amounts and disclosures.Accordingly, actual results could differ from those estimates. NOTE 3 – Fair Value of Financial Instruments The following methods and assumptions were used to estimate the fair value of each class of financial instruments (all of which are held for nontrading purposes) for which it is practicable to estimate that value: Cash and Cash Equivalents and Cash Held in Escrow The carrying amount approximates fair value. Accounts Payable and Other Liabilities The carrying amounts approximate fair value due to their short-term nature. Mortgage Notes Payable, Accrued Interest and Interest Rate Swap Agreement The Partnership has categorized the fair value of financial assets and liabilities based upon the fair value hierarchy specified by ASC Topic 820, Fair Value Measurements and Disclosures (“ASC 820”). This standard defines fair value, provides guidance for measuring fair value and requires certain disclosures.This standard does not require any new fair value measurements, but discusses valuation techniques, such as the market approach (comparable market prices), the income approach (present value of future income or cash flow), and the cost approach (cost to replace the service capacity of an asset or replacement cost).This standard provides for a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value into three broad levels.The following is a brief description of those three levels: - 29 - INDEPENDENCE TAX CREDIT PLUS L.P. IV AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2012 and 2011 Level 1: Observable inputs such as quoted prices (unadjusted) in active markets for identical assets or liabilities. Level 2: Inputs other than quoted prices that are observable for the asset or liability, either directly or indirectly.These include quoted prices for similar assets or liabilities in active markets and quoted prices for identical or similar assets or liabilities in markets that are not active. Level 3: Unobservable inputs that reflect the Partnership’s own assumptions. Mortgage Notes Payable and Accrued Interest The estimated fair value of mortgage notes payable and accrued interest has been determined using available market information or other appropriate valuation methodologies.However, considerable judgment is required in interpreting market data to develop estimates of fair value.Consequently, the estimates are not necessarily indicative of the amounts that could be realized or would be paid in a current market exchange. At March 31, 2012 At March 31, 2011 Carrying Carrying Amount Fair Value Amount Fair Value LIABILITIES: Mortgage notes and accrued interest $ Fair value for the mortgage notes and accrued interest have been estimated using Level 3 inputs.Fair value for the interest rate swap has been estimated using Level 2 inputs. At March 31, 2012, the total fair value of the interest rate swap was a reduction of the mortgage note liability of approximately $76,000. For the mortgage notes, fair value is calculated using present value cash flow models based on a discount rate.It was determined that the Tender Option Bond market, through which these bonds have been securitized in the past, continued to see a dramatic slowdown with limited liquidity and significantly reduced transaction levels.To assist in valuing these notes, the Partnership held separate discussions with various third party investment banks who are leaders in the municipal bond business.The discussions produced assumptions that were based on market conditions as well as the credit quality of the underlying property partnerships, which held the mortgage notes, to determine what discount rates to utilize. Interest Rate Swap Agreement For the interest rate swap, in the absence of readily determinable fair values, the fair value is estimated by the Partnership with the assistance of valuations obtained from the Bank of Hawaii (the “Bank”), at which the swap transaction is held.The interest rate swap is valued based on the Bank’s estimate of the net present value of the expected cash flows from each transaction subject to the interest rate swap using relevant mid-market data inputs and based on the assumption of no unusual market conditions or forced liquidation.The preceding method described may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Furthermore, although the Partnership believes its valuation method is appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. On August 24, 2010, GP Kaneohe Limited Partnership (“Kaneohe”), a subsidiary partnership, entered into an interest rate swap agreement with the Bank as a prerequisite for obtaining refinancing on its original mortgage note payable in the amount of $2,297,000.The agreement provides a fixed rate of interest on the notional amount, as provided in the agreement, in exchange for the variable rate.The swap contract became effective September 1, 2010.The following are the terms under the swap: Fixed swap – notional amount $ Fixed rate % Variable rate at December 31, 2011 % Termination date September 1, 2015 Pursuant to ASC Topic 815-10, Derivative Instruments (“ASC 815-10”), derivative instruments not meeting the criteria for hedge accounting (or for which an entity elects not to apply hedge accounting to the derivative in the event that the criteria are met) are recorded at fair value with any change in fair value reflected in the statement of operations in the period of change. - 30 - INDEPENDENCE TAX CREDIT PLUS L.P. IV AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2012 and 2011 Due to General Partner and Affiliates and Due to/from Local General Partners and Affiliates Management believes it is not practical to estimate the fair value of due to General Partner and affiliates and due to/from Local General Partners and affiliates because market information on such obligations is not currently available. NOTE 4 – Property and Equipment The components of property and equipment from operations and their estimated useful lives are as follows: March 31, Estimated Useful Lives (Years) Land $ $ - Building and improvements 27.5-40 Furniture and fixtures 3-10 Less:Accumulated depreciation $ $ Depreciation expense for the years ended March 31, 2012 and 2011 amounted to $742,501 and $938,201, respectively. During the year ended March 31, 2012, there was a decrease in accumulated depreciation on dispositions in the amount of $2,689,630. The components of property and equipment from discontinued operations and their estimated useful lives are as follows: March 31, Estimated Useful Lives (Years) Land $ $ - - Building and improvements - Furniture and fixtures - 7 - Less:Accumulated depreciation - $ $ - Depreciation expenses for the discontinued property and equipment for the years ended March 31, 2012 and 2011 amounted to $80,352 and $153,281, respectively.During the year ended March 31, 2012, there was a decrease in accumulated depreciation on dispositions and impairments in the amount of $1,260,925. Impairments During the years ended March 31, 2012 and 2011, the Partnership performed a fair value analysis on all of its investments.Impairment of assets is a two-step process.First, management estimated amounts recoverable through future operations and sale of the Property on an undiscounted basis.If such estimates were below depreciated cost, management estimated the fair value (using a present value technique by estimating future cash flows and applying discount rates under the income approach). Each Local Partnership must continue to comply with its Tax Credit requirements until the end of the Compliance Period in order to avoid recapture of the Tax Credits.Therefore, a 5-year cash flow projection was used, as this period is indicative of the average holding period left of the remaining investments.A net operating income projection was prepared to calculate a residual value at the end of the 5-year period.Based on this analysis, the Partnership deemed no properties impaired for the year ended March 31, 2012. For the year ended March 31, 2011, the Partnership deemed the properties of the below Local Partnerships impaired and wrote them down to their estimated fair value, which resulted in $2,920,932 of losses on impairment. Impairment on the properties were measured using Level 3 inputs. Significant unobservable inputs were used in the fair value measurement for the year ended March 31, 2011. The Partnership estimated cash flows derived from a net operating income model for a period which extended through the year 2015, which is the estimated disposition date of all subsidiaries. The Partnership estimated a 3% growth rate in revenues, less vacancies and concessions and expenses in the calculation of expected cash flows. These cash flows were present valued using an estimated discount rate of 8.5%, which was based upon the time value of money, risk free interest rate premiums and the Partnership’s own credit risk. In 2015, the Partnership estimated a future selling price, less disposition costs, and applied an estimated capitalization rate ranging from 7.0%-8.0%. These capitalization rates were based upon the various geographical areas in which the subsidiaries were located. Any significant increases or decreases in the unobservable inputs, with the exception of the risk-free interest rate, would result in significantly higher or lower fair value measurements. - 31 - INDEPENDENCE TAX CREDIT PLUS L.P. IV AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2012 and 2011 Impairments from operations recorded for the year ended March 31, 2011 were as follows: Belmont/McBride Apartments Limited Partnership $ Kanisa Apartments, Ltd. KSD Village Apartments, Phase II, Ltd. Marlton Housing Partnership, L.P. NNPHI Senior Housing Limited Partnership $ Impairments from discontinued operations recorded for the year ended March 31, 2011 were as follows: Sojourner Douglass, L.P. $ $ NOTE 5 – Cash Held in Escrow Cash held in escrow from operations consists of the following: March 31, Purchase price payments* $ $ Real estate taxes, insurance and other Reserve for replacements Tenant security deposits $ $ * Represents amounts to be paid to seller upon meeting specified rental achievement criteria. Cash held in escrow from discontinued operations consists of the following: March 31, Real estate taxes, insurance and other $ $ - Reserve for replacements - Tenant security deposits - $ $ - - 32 - INDEPENDENCE TAX CREDIT PLUS L.P. IV AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2012 and 2011 NOTE 6 – Deferred Costs The components of deferred costs and their periods of amortization from operating assets are as follows: March 31, Period Financing costs $ $ 2 through 45 years Other deferred costs Less:Accumulated amortization $ $ Amortization expense for the years ended March 31, 2012 and 2011 amounted to $39,978 and $34,299, respectively. Amortization expense from discontinued operations for the years ended March 31, 2012 and 2011 amounted to $694 and $730, respectively.During the year ended March 31, 2012, there was a decrease in deferred costs and accumulated amortization of $18,248 and $10,826, respectively, related to discontinued operations. NOTE 7 – Mortgage Notes Payable The mortgage loans from operations are payable in aggregate monthly installments of approximately $140,000 including principal and interest with rates varying from 0% to 8.46% per annum and have maturity dates ranging from 2014 through 2051.The mortgage loans from discontinued operations are payable in aggregate monthly installments of approximately $9,000 including principal and interest at the rate of 7% per annum through the year 2018.The loans are collateralized by the land and buildings of the subsidiary partnerships and the assignment of certain subsidiary partnerships’ rents and leases, and are without further recourse.Certain obligations are guaranteed by affiliates of the general partner. Annual principal payments on the permanent debt requirements for mortgage notes payable from operations for each of the next five calendar years and thereafter are as follows: Year Ending December 31, Amount $ Thereafter $ - 33 - INDEPENDENCE TAX CREDIT PLUS L.P. IV AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2012 and 2011 Annual principal payments on the permanent debt requirements for mortgage notes payable from discontinued operations for each of the next five calendar years and thereafter are as follows: Year Ending December 31, Amount $ Thereafter $ Accrued interest payable from operations amounted to approximately $6,316,000 and $6,211,000 as of March 31, 2012 and 2011, respectively. Accrued interest payable from discontinued operations as of March 31, 2012 and 2011 was approximately $3,000 and $0, respectively. Interest accrues on all mortgage loans, which include primary and secondary loans. Certain secondary loans have provisions such that interest is accrued but not payable until a future date.The Partnership anticipates the payment of accrued interest on the secondary loans (which make up the majority of the accrued interest payable amount indicated in the above table and which have been accumulating since the Partnership’s investment in the respective Local Partnership) will be made from future refinancings or sales proceeds of the respective Local Partnership or through assumption by the buyer upon sale of the Partnership’s interest in the respective Local Partnership.In addition, each Local Partnership’s mortgage notes are collateralized by the land and buildings of the respective Local Partnership, and are without further recourse to the Partnership. The mortgage agreements generally require monthly deposits to replacement reserves. Monthly deposits of approximately $15,000 from operations and approximately $2,000 from discontinued operations were made to escrow accounts for real estate taxes, hazard and mortgage insurance and other expenses (Note 5). NOTE 8 – Related Party Transactions An affiliate of the General Partner has a .01% interest as a special limited partner in each of the Local Partnerships. Pursuant to the Partnership Agreement and the Local Partnership Agreements, the General Partner, the Local General Partners and their respective affiliates receive their pro-rata share of profits, losses and tax credits. A)Guarantees The Partnership negotiated Operating Deficit Guaranty Agreements with the Local Partnerships whereby the Local General Partners of such Local Partnerships and/or their affiliates agreed to fund operating deficits for a specified period of time.The terms of the Operating Deficit Guaranty Agreements vary for each of these Local Partnerships, with maximum dollar amounts to be funded for a specified period of time, generally three years, commencing on the break-even date.As of March 31, 2012 and 2011, Operating Deficit Guarantees aggregate approximately $123,000 for these years.Amounts funded under such agreements will be treated as non-interest bearing loans, which will be paid only out of 50% of available cash flow or out of available net sale or refinancing proceeds.As of March 31, 2012 and 2011, there has been no funding under the Operating Deficit Guaranty Agreements. - 34 - INDEPENDENCE TAX CREDIT PLUS L.P. IV AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2012 and 2011 B)Related Party Expenses Expenses incurred to related parties from operations for the years ended March 31, 2012 and 2011 were as follows: Years EndedMarch 31, 2011* Partnership management fees (a) $ $ Expense reimbursement (b) Local administrative fees (c) Total general and administrative - General Partner Property management fees incurred to affiliates of the subsidiary partnerships’ general partners Total general and administrative-related parties $ $ * Reclassifed for comparative purposes. Expenses incurred to related parties from discontinued operations for the years ended March 31, 2012 and 2011 were as follows: Years Ended March 31, 2011* Local administrative fees (c) $ $ Total general and administrative – General Partner Property management fees incurred to affiliates of the subsidiary partnerships’ general partners Total general and administrative-related parties $ $ * Reclassified for comparative purposes. (a) The General Partner is entitled to receive a partnership management fee, after payment of all Partnership expenses, which together with the annual local administrative fees will not exceed a maximum of 0.5% per annum of invested assets (as defined in the Partnership Agreement), for administering the affairs of the Partnership.Subject to the foregoing limitation, the partnership management fee will be determined by the General Partner in its sole discretion based upon its review of the Partnership’s investments.Unpaid partnership management fees for any year are accrued without interest and will be payable out of sales or refinancing proceeds only to the extent of available funds after payments on all Partnership liabilities have been made other than those owed to the General Partner and its affiliates.Partnership management fees owed to the General Partner amounting to approximately $2,388,000 and $2,138,000 were accrued and unpaid as of March 31, 2012 and 2011, respectively.Current year partnership management fees may be paid out of operating reserves or refinancing and sales proceeds.However, the General Partner cannot demand payment of the deferred fees beyond the Partnership’s ability to pay them. (b) The Partnership reimburses the General Partner and its affiliates for actual Partnership operating expenses incurred by the General Partner and its affiliates on the Partnership’s behalf.The amount of reimbursement from the Partnership is limited by the provisions of the Partnership Agreement. Another affiliate of the General Partner performs asset monitoring for the Partnership.These services include site visits and evaluations of the subsidiary partnerships’ performance.Expense reimbursements and asset monitoring fees owed to the General Partner and its affiliates amounting to approximately $127,000 and $65,000 were accrued and unpaid as of March 31, 2012 and 2011, respectively.The General Partner does not intend to demand payment of the deferred payables beyond the Partnership’s ability to pay them.The Partnership anticipates that these will be paid from working capital reserves or future sales proceeds. (c) Independence SLP IV L.P., a special limited partner of the subsidiary partnerships, is entitled to receive a local administrative fee of up to $5,000 per year from each subsidiary partnership.Local administrative fees owed to Independence SLP IV L.P. amounting to $272,000 and $223,000 were accrued and unpaid as of March 31, 2012 and 2011, respectively.These fees have been deferred in certain cases and the Partnership anticipates that they will be paid from working capital reserves or future sales proceeds. As of March 31, 2012 and 2011, the Partnership owed the General Partner and its affiliates approximately $191,000 and $256,000, respectively, for advances made by the General Partner and its affiliates to a Local Partnership.These advances represent historical amounts loaned in conjunction with the initial capital contributions to the Local Partnerships.Payments of these advances have been deferred and may be paid out of operating reserves or refinancing and sales proceeds.During the year ended March 31, 2012, approximately $65,000 was repaid out of the sale proceeds of one Local Partnership.The General Partner does not intend to demand payment of the deferred advances beyond the Partnership’s ability pay them. - 35 - INDEPENDENCE TAX CREDIT PLUS L.P. IV AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2012 and 2011 C)Due to/from Local General Partners and Affiliates Due to Local General Partners and affiliates from operating liabilities consists of the following: March 31, Development fee payable $ $ Construction costs payable Operating advances Management and other fees $ $ The amounts due to Local General Partners and affiliates from discontinued liabilities consist of the following: March 31, Management and other fees $ $ - Due from Local General Partners and affiliates from operating liabilities consists of the following: March 31, Local general partner loan receivable $ $ - 36 - INDEPENDENCE TAX CREDIT PLUS L.P. IV AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2012 and 2011 NOTE 9 – Taxable Net Loss A reconciliation of the consolidated financial statement net loss to the income tax loss for the Partnership and its consolidated subsidiaries follows: Years Ended March 31, Net income (loss) attributable to Independence Tax Credit Plus L.P. IV $ $ Differences between depreciation and amortization expense records for financial reporting purposes and income tax purposes Differences resulting from Partnership having a different fiscal year for tax and financial reporting purposes Tax exempt interest income Differences between gain on sale of property for financial reporting purposes and gain on sale for income tax purposes - Provision for loss on impairment - Other, including accruals for financial reporting purposes not deductible for tax purposes until paid Net loss per income tax return $ $ NOTE 10 – Sale of Properties The Partnership is currently in the process of developing a plan to dispose of all of its investments.It is anticipated that this process will take a number of years.During the fiscal year ended March 31, 2012, the Partnership sold its limited partnership interest in one Local Partnership.Through March 31, 2012, the Partnership has sold its limited partnership interest in two Local Partnerships and one Local Partnership has sold its property and the related assets and liabilities.In addition, as of March 31, 2012, one Local Partnership has entered into an agreement to sell its property and related assets and liabilities.Subsequently, the Partnership sold its limited partnership interest in another Local Partnership. There can be no assurance as to when the Partnership will dispose of its remaining investments or the amount of proceeds which may be received.However, based on the historical operating results of the Local Partnerships and the current economic conditions, including changes in tax laws, it is unlikely that the proceeds from such sales received by the Partnership will be sufficient to return to the limited partners their original investments.The gain on sale is included in discontinued operations. On December 13, 2011, the Partnership sold its limited partnership interest in Sojourner Douglass, L.P (“Sojourner Douglass”) to an affiliate of the Local General Partner for a sales price of $212,500. The sale resulted in a gain of approximately $2,269,000 resulting from a disposition of a net deficiency in capital in the Local Partnership of approximately $2,056,000 and the $212,500 cash received from the sale, which was recorded during the quarter ended December 31, 2011.An adjustment to the gain of approximately $43,000 was recorded during the quarter ended March 31, 2012, resulting in an overall gain of approximately $2,312,000.During the year ended March 31, 2011, in accordance with ASC 360, the Partnership deemed this property impaired and wrote it down to its fair value, which resulted in a loss on impairment of $17,000. Subsequently, on June 11, 2012, the Partnership sold its limited partnership interest in Marlton Housing Partnership, L.P. (“Marlton”) to an affiliate of the Local General Partner for a sales price of $1. The sale will result in a gain of approximately $2,149,000, resulting from the write-off of the deficit basis in the Local Partnership of approximately the same amount, which will be recognized on the Partnership’s Form 10-Q for the quarter ending June 30, 2012. NOTE 11 – Assets Held for Sale On August 29, 2011, New Zion Apartments Limited Partnership (“New Zion”) entered into a purchase and sale agreement to sell its property and the related assets and liabilities to an unaffiliated third party purchaser for a sales price of $2,450,000.The sale is expected to be consummated during the second quarter of the calendar year 2012.As of March 31, 2012, New Zion had property and equipment, at cost, of approximately $2,814,000, accumulated depreciation of approximately $1,478,000 and mortgage debt of approximately $562,000. There can be no assurance of the timing of such sale or that the sale will be consummated. - 37 - INDEPENDENCE TAX CREDIT PLUS L.P. IV AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2012 and 2011 NOTE 12 – Discontinued Operations The following table summarizes the financial position of the Local Partnerships that are classified as discontinued operations because the respective Local Partnerships were classified as assets held for sale or were sold.As of March 31, 2012, Sojourner Douglass, which was sold during the year ended March 31, 2012 and New Zion, which was classified as an asset held for sale, were classified as discontinued operations on the consolidated balance sheets.As of March 31, 2011, there were no assets classified as discontinued operations on the consolidated balance sheets. Consolidated Balance Sheets: March 31, March 31, 2011* Assets Property and equipment – less accumulated depreciation of $1,509,057 and $2,688,543, respectively $ $ Cash and cash equivalents Cash held in escrow Deferred costs, net of accumulated amortization of $0 and $10,132, respectively - Other assets Total assets $ $ Liabilities Mortgage notes payable $ $ Accounts payable Accrued interest payable Security deposit payable Due to local general partners and affiliates Due to general partners and affiliates Total liabilities $ $ * The balances as of March 31, 2011 above have been presented for comparative purposes and are not classified separately onthe balance sheet as discontinued operations. The following table summarizes the results of operations of the Local Partnerships that are classified as discontinued operations.For the year ended March 31, 2012, Sojourner Douglass, which was sold during the year ended March 31, 2012 and New Zion, which was classified as an asset held for sale, were classified as discontinued operations in the consolidated financial statements.For the year ended March 31, 2011, Sojourner Douglass and New Zion, in order to present comparable results to the year ended March 31, 2012, were classified as discontinued operations in the consolidated financial statements. - 38 - INDEPENDENCE TAX CREDIT PLUS L.P. IV AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2012 and 2011 Consolidated Statements of Discontinued Operations: Years Ended March 31, 2011* Revenues Rental income $ $ Other (Note 2) Total revenues Expenses General and administrative General and administrative-related parties (Note 8) Repairs and maintenance Operating and other Taxes Insurance Interest Depreciation and amortization Loss on Impairment - Total expenses Income (loss)- limited partners from discontinued operations $ $ ) Gain on sale of property - Noncontrolling interest in income of subsidiaries from discontinued operations ) ) Income (loss) from discontinued operation – Independence Tax Credit Plus LP IV $ $ ) Income (loss) – limited partners from discontinued operations $ $ ) Number of BACs outstanding Income (loss)- limited partners from discontinued operations per BAC $ $ ) *Reclassified for comparative purposes. Cash flows from discontinued operations: Years Ended March 31, 2011* Net cash provided by operating activities $ $ Net cash (used in) provided by investing activities $ ) $ Net cash used in financing activities $ ) $ ) * Reclassified for comparative purposes. NOTE 13 – Commitments and Contingencies a)Uninsured Cash and Cash Equivalents The Partnership and its subsidiary partnerships maintain their cash and cash equivalents in various banks. The accounts at each bank are insured by the Federal Deposit Insurance Corporation (“FDIC”).At March 31, 2012, there were no uninsured cash and cash equivalents. - 39 - INDEPENDENCE TAX CREDIT PLUS L.P. IV AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2012 and 2011 b)Leases Certain subsidiary partnerships have land lease arrangements whereby they are obligated to pay $1 per annum through June 2054. c)Property Management Fees The Local Partnerships have entered into management agreements with ten managing agents to manage the Partnership's eleven properties.Of these, six managing agents are affiliates of the Local General Partner for six properties.The base management fee percentage ranges between 4% and 10% of all rents collected, and the management agreement for one of the properties provides for a monthly payment of $2,024. Property management fees incurred by the Local Partnerships amounted to $467,200 and $292,210 for the years ended March 31, 2012 and 2011, respectively.Of these fees $362,789 and $193,901 were incurred to the Local General Partners for the years ended March 31, 2012 and 2011, respectively, which include $43,920 and $43,920 of fees relating to discontinued operations for the years ended March 31, 2012 and 2011, respectively. d)Other The Partnership is subject to the risks incident to potential losses arising from the management and ownership of improved real estate and poor economic conditions. The Partnership and BACs holders began to recognize Tax Credits with respect to a Property when the Credit Period for such Property commenced.The Credit Period generally runs for ten years from the date it commenced with respect to each eligible Property.Because of the time required for the acquisition, completion and rent-up of Properties, as expected, the amount of Tax Credits per BAC gradually increased over the first three years of the Partnership. Tax Credits not recognized in the first three years were recognized in the 11th through 13th years.The Partnership generated $8,276 and $69,006 of Tax Credits during each of the 2011 and 2010 tax years, respectively.As of December 31, 2011, all the Local Partnerships had completed their Credit Periods, except for one Local Partnership, which is expected to complete its Credit Period on December 31, 2012.The Compliance Periods will continue to expire through December 31, 2016 with respect to the remaining properties depending on when the Compliance Period commenced. NOTE 14 – Liquidity At March 31, 2012, the Partnership’s liabilities exceeded assets by $16,802,233 and for the year ended March 31, 2012, the Partnership recognized a net income of $970,124 (including gain on sale of property of $2,312,341).However, the Partnership has working capital reserves of approximately $312,000 at March 31, 2012.Such amount is considered sufficient to cover the Partnership’s day to day operating expenses, excluding fees to the General Partner, for at least the next year.The Partnership’s operating expenses, excluding the Local Partnerships’ expenses and related party expenses, amounted to approximately $169,000 for the year ended March 31, 2012. As discussed in Note 8, partnership management fees of approximately $2,388,000 will be payable out of sales or refinancing proceeds only to the extent of available funds after payments on all other Partnership liabilities have been made other than those owed to the General Partner and its affiliates.As such, the General Partner cannot demand payment of these deferred fees beyond the Partnership’s ability to pay them. The mortgage payable balance of $23,401,551 and the accrued interest payable balance of $6,319,321 is of a nonrecourse nature and secured by the respective properties.The Partnership is currently in the process of developing a plan to dispose of all of its investments.Historically, the mortgage notes and accrued interest thereon have been assumed by the buyer in instances of sales of the Partnership’s interest or have been paid off from sales proceeds in instances of sales of the property.In most instances when the Partnership’s interest was sold and liabilities were assumed, the Partnership recognized a gain from the sale.The Partnership owns the limited partner interest in all its investments, and as such, has no financial responsibility to fund operating losses incurred by the Local Partnerships.The maximum loss the Partnership would incur is its net investment in the respective Local Partnerships and the potential recapture of Tax Credits if the investment is lost before the expiration of the Compliance Period.Dispositions of any investment in a Local Partnership should not impact the future results of liquidity and financial condition of the Partnership. - 40 - Item 9.Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. None. Item 9A.Controls and Procedures. (a)Evaluation of Disclosure Controls and Procedures.The Chief Executive Officer and Chief Financial Officer of Related Independence L.L.C, the general partner of the Partnership, have evaluated the effectiveness of the Partnership’s disclosure controls and procedures (as such term is defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended (“Exchange Act”), as of the end of the period covered by this report.Based on such evaluation, such officers have concluded that, as of the end of such period, the Partnership’s disclosure controls and procedures are effective. (b)Management’s Report on Internal Control over Financial Reporting.Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Exchange Act Rules 13a-15(f) and 15d-15(f).In evaluating the Partnership’s internal control over financial reporting, management has adopted the framework in Internal Control-Integrated Framework issued by the Committee of Sponsoring organizations of the Treadway Commission (the “COSO Framework”).Under the supervision and with the participation of our management, including the Chief Executive Officer and Chief Financial Officer of the General Partner, the Partnership conducted an evaluation of the effectiveness of its internal control over financial reporting as of March 31, 2012.The Partnership’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external reporting purposes in accordance with generally accepted accounting principles.Internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements.However, because of inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Based on management’s evaluation under the COSO Framework, it has concluded that the Partnership’s internal control over financial reporting, was, as of March 31, 2012, (1) effective at the Partnership level, in that they provide reasonable assurance that information required to be disclosed by the Partnership in the reports it files or submits under the Securities Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC's rules and forms and (2) ineffective at the subsidiary level due to certain control deficiencies.Management will attempt to cause the Local General Partner’s to remedy such deficiencies; however, the General Partner does not have control over the internal controls at the subsidiary level.Management believes they have sufficient controls at the Partnership level to mitigate these deficiencies, and such deficiencies do not have a material impact on the consolidated financial statements. (c)Changes in Internal Controls over Financial Reporting.During the period ended March 31, 2012, there were no changes in the Partnership’s internal control over financial reporting that have materially affected, or are reasonably likely to materially affect, the Partnership’s internal control over financial reporting. Item 9B.Other Information. Not applicable. - 41 - PART III Item 10.Directors, Executive Officers and Corporate Governance. The Partnership has no directors or executive officers. The Partnership’s affairs are managed and controlled by Related Independence LLC (“RILLC”), the General Partner.The Partnership has not adopted a separate code of ethics because the Partnership has no directors or executive officers. However, Centerline Holding Company (“Centerline”), the ultimate parent company of Centerline Affordable Housing Advisors (“CAHA”) which controls the General Partner, has adopted a code of ethics (see http://www.centerline.com). Certain information concerning the executive officers of the General Partner is set forth below. Name Position Robert A. Pace Chief Financial Officer Robert L. Levy President and Chief Executive Officer ROBERT A. PACE, 39, is the Chief Financial Officer of RILLC and a Director of Centerline.Mr. Pace oversees the accounting operations of the General Partner, and is also responsible for overseeing the accounting operations of Centerline’s Affordable Housing Group.Mr. Pace joined Centerline’s predecessor in January of 2003 as an Assistant Controller.Prior to joining Centerline’s predecessor, Mr. Pace worked for KPMG in the financial services real estate group as an audit manager.He received a Bachelor of Science Degree from Wagner College in 1994 and is a Certified Public Accountant. ROBERT L. LEVY, 46, is the President and Chief Executive Officer of RILLC and is also a managing trustee and President and Chief Operating Officer of Centerline.Mr. Levy was appointed as Chief Financial Officer of Centerline from November 2006 to May 2012 and was appointed its President and Chief Operating Officer in April 2010.He directs the day-to-day operations of Centerline and is also responsible for overseeing all of Centerline’s business and operations. Mr. Levy joined Centerline in November of 2001 as the Director of Capital Markets.From 1998 through 2001, he was a Vice President in the Real Estate Equity Research and Investment Banking Departments at Robertson Stephens, an investment banking firm in San Francisco.Prior to 1998, Mr. Levy was employed by Prudential Securities in the Real Estate Equity Research Group and at the Prudential Realty Group, the real estate investment arm of the Prudential Insurance Company.He received his Master’s in Business Administration from the Leonard N. Stern School of Business at New York University and his Bachelor of Arts from Northwestern University. Item 11.Executive Compensation. The Partnership has no officers or directors.The Partnership does not pay or accrue any fees, salaries or other forms of compensation to members or officers of the General Partner for their services.However, under the terms of the Partnership Agreement, the Partnership has entered into certain arrangements with the General Partner and its affiliates, which provide for compensation to be paid to the General Partner and its affiliates.Such arrangements include (but are not limited to) agreements to pay annual partnership management fees, nonrecurring acquisition fees, a nonaccountable acquisition expense allowance, an accountable expense reimbursement and subordinated disposition fees to the General Partner and/or its affiliates.In addition, the General Partner is entitled to a subordinated interest in cash from sales or refinancings and a 1% interest in net income, net loss, distributions of adjusted cash from operations and cash from sales or refinancings.Certain members and officers of the General Partner receive compensation from the General Partner and its affiliates for services performed for various affiliated entities which may include services performed for the Partnership.The maximum annual partnership management fee paid to the General Partner is 0.5% of invested assets. See Note 8 in Item 8 above, which is incorporated herein by reference. Tabular information concerning salaries, bonuses and other types of compensation payable to executive officers has not been included in this annual report. As noted above, the Partnership has no executive officers.The levels of compensation payable to the General Partner and/or its affiliates is limited by the terms of the Partnership Agreement and may not be increased therefrom on a discretionary basis. Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. Title of Class Name and Address of Beneficial Ownership Amount and Nature of Beneficial Ownership Percentage of Class General Partnership Interest in the Partnership Related Independence L.L.C. 100 Church Street New York, NY 10007 $1,000 capital contribution – directly owned 100% Independence SLP IV L.P., a limited partnership whose general partner is the General Partner of the Partnership and which acts as the special limited partner of each Local Partnership, holds a .01% limited partnership interest in the Local Partnerships. See Note 8 in Item 8 above, which information is incorporated herein by reference thereto. Except as set forth below no person is known by the Partnership to be the beneficial owner of more than five percent of the Limited Partnership Interests and/or BACs; and neither the General Partner nor any officer of the General Partner beneficially owns any Limited Partnership Interests or BACs.The following table sets forth the number of BACs beneficially owned as of May 25, 2012 by (i) each BACs holder known to the Partnership to be a beneficial owner of more than 5% of the BACs, (ii) each executive officer of the General Partner of RILLC and (iii) the directors and executive officers of the general partner of RILLC as a group. Unless otherwise noted, all BACs are owned directly with sole voting and dispositive powers. - 42 - Amount and Nature of Name of Beneficial Owner (1) Beneficial Ownership Percentage of Class Lehigh Tax Credit Partners, Inc. 6.3% J. Michael Fried (2) (3) 6.3% Alan P. Hirmes (2) (3) 6.3% Stuart J. Boesky (2) (3) 6.3% Stephen M. Ross (2) (3) 6.3% Marc D. Schnitzer (2) (3) 6.3% Robert L. Levy - - Robert A. Pace - - All executive officers of the general partner of the Related General Partner as a group (two persons) - - The address for each of the persons in the table is 100 Church Street, New York, New York 10007. As set forth in Schedule 13D filed by Lehigh Tax Credit Partners III L.L.C. and Lehigh Tax Credit Partners, Inc. (the “Managing Member”) on January 25, 1999 with the Securities and Exchange Commission. Only owns an economic interest in the Managing Member. Item 13.Certain Relationships and Related Transactions, and Director Independence. The Partnership has and will continue to have certain relationships with the General Partner and its affiliates, as discussed in Item 11 and also Note 8 in Item 8 above, which are incorporated herein by reference thereto. However, there have been no direct financial transactions between the Partnership and the members and officers of the General Partner. Item 14.Principal Accountant Fees and Services. Audit Fees The aggregate fees by Friedman LLP for professional services rendered for the audit of the Partnership’s annual consolidated financial statements for the years ended March 31, 2012 and 2011 and for the reviews of the financial information included in the Partnership’s quarterly reports on Form 10-Q for those years were $84,000 and $85,500, respectively. Audit Related Fees None. Tax Fees None. All Other Fees None. The Partnership is not required to have, and does not have, a stand-alone audit committee. - 43 - PART IV Item 15. Exhibits, Financial Statement Schedules. Sequential Page (a) 1. Financial Statements Reports of Independent Registered Public Accounting Firms 13 Consolidated Balance Sheets at March 31, 2012 and 2011 24 Consolidated Statements of Operations for the years ended March 31, 2012 and 2011 25 Consolidated Statements of Changes in Partners’ Deficit for the years ended March 31, 2012 and2011 26 Consolidated Statements of Cash Flows for the years ended March 31, 2012 and 2011 27 Notes to Consolidated Financial Statements 28 (a) 2. Condensed Financial Statement Schedules Report of Independent Registered Public Accounting Firm on Supplementary Information 48 Schedule I - Condensed Financial Information of Registrant 49 Schedule III - Real Estate and Accumulated Depreciation 52 All other schedules have been omitted because they are not required or because the required information is contained in the financial statements or notes thereto. (a) 3. Exhibits (3A) Agreement of Limited Partnership of Independence Tax Credit Plus L.P. IV as adopted on February 22, 1995* (3B) Form of Amended and Restated Agreement of Limited Partnership of Independence Tax Credit Plus L.P. IV, attached to the Prospectus as Exhibit A** (3C) Certificate of Limited Partnership of Independence Tax Credit Plus L.P. IV as filed on February 22, 1995* (10A) Form of Subscription Agreement attached to the Prospectus as Exhibit B** (10B) Escrow Agreement between Independence Tax Credit Plus L.P. IV and Bankers Trust Company* (10C) Form of Purchase and Sales Agreement pertaining to the Partnership’s acquisition of Local Partnership Interests* (10D) Form of Amended and Restated Agreement of Limited Partnership of Local Partnerships* Subsidiaries of the Registrant 45 *Incorporated herein as an exhibit by reference to exhibits filed with Post-Effective Amendment No. 4 to the Registration Statement on Form S-11 {Registration No. 33-89968} **Incorporated herein as an exhibit by reference to exhibits filed with Post-Effective Amendment No. 8 to the Registration Statement on Form S-11 {Registration No. 33-89968} (31.1)+ Certification Pursuant to Rule 13a-14(a) or Rule 15d-14(a) (31.2)+ Certification Pursuant to Rule 13a-14(a) or Rule 15d-14(a) (32.1)+ Certification Pursuant to Section 1350 of Title 18 of the United States Code (18 U.S.C. 1350) (32.2)+ Certification Pursuant to Section 1350 of Title 18 of the United States Code (18 U.S.C. 1350) +Filed herewith. - 44 - PART IV Item 15. Exhibits, Financial Statement Schedules (continued). (c) Subsidiaries of the Registrant (Exhibit 21) Jurisdiction of Organization Fawcett Street Limited Partnership WA Figueroa Senior Housing Limited Partnership CA NNPHI Senior Housing Limited Partnership CA Belmont/McBride Apartments Limited Partnership NJ New Zion Apartments Limited Partnership LA Bakery Village Urban Renewal Associates, L.P. NJ Marlton Housing Partnership, L.P. PA GP Kaneohe Limited Partnership HI KSD Village Apartments, Phase II, Ltd. KY Kanisa Apartments, Ltd. KY Guymon Housing Partners, L.P. OK (d) Not applicable - 45 - SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. INDEPENDENCE TAX CREDIT PLUS L.P. IV (Registrant) By: RELATED INDEPENDENCE L.L.C., a General Partner Date: June 20, 2012 By: /s/ Robert A. Pace Robert A. Pace Chief Financial Officer and Principal Accounting Officer Date: June 20, 2012 By: /s/ Robert L. Levy Robert L. Levy President and Chief Executive Officer - 46 - Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated: Signature Title Date /s/ Robert A. Pace Robert A. Pace Chief Financial Officer and Principal Accounting Officer of Related Independence L.L.C. June 20, 2012 /s/ Robert L. Levy Robert L. Levy President (Chief Executive Officer) of Related Independence L.L.C. June 20, 2012 - 47 - REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ON SUPPLEMENTARY INFORMATION To the Partners Independence Tax Credit Plus L.P. IV and Subsidiaries Under date of June 20, 2012, we reported on the basic consolidated balance sheets of Independence Tax Credit Plus L.P. IV and Subsidiaries as of March 31, 2012 and 2011, and the related consolidated statements of operations, changes in partners’ capital (deficit) and cash flows for each of the years in the two-year period ended March 31, 2012. In connection with our audits of the basic aforementioned consolidated financial statements, we have also audited supporting Schedule I as of March 31, 2012 and 2011 and for the years ended March 31, 2012 and 2011, and Schedule III as of March 31, 2012 and for the years ended March 31, 2012 and 2011.These supporting schedules are the responsibility of the Partnership’s management.Our responsibility is to express an opinion on these condensed schedules based on our audits.In our opinion, these condensed schedules present fairly, when read in conjunction with the basic consolidated financial statements, the financial data required to be set forth therein. /s/ Friedman LLP New York, New York June 20, 2012 - 48 - INDEPENDENCE TAX CREDIT PLUS L.P. IV SCHEDULE I CONDENSED SCHEDULE OF FINANCIAL INFORMATION OF REGISTRANT Condensed financial information of registrant (not including consolidated subsidiary partnerships) CONDENSED BALANCE SHEETS ASSETS March 31, Cash and cash equivalents $ $ Investment in subsidiary partnerships - - Cash held in escrow Other assets Total assets $ $ LIABILITIES AND PARTNERS' DEFICIT Due to general partner and affiliates $ $ Other liabilities Total liabilities Partners’ deficit Total liabilities and partners’ deficit $ $ See Independent Registered Public Accounting Firm’s Report on Supplementary Information. - 49 - INDEPENDENCE TAX CREDIT PLUS L.P. IV SCHEDULE I CONDENSED SCHEDULE OF FINANCIAL INFORMATION OF REGISTRANT (Not Including Consolidated Subsidiary Partnerships) CONDENSED STATEMENTS OF OPERATIONS Years Ended March 31, Revenues Other income $ $ Expenses Administrative and management Administrative and management-related parties Total expenses Loss from operations Gain on sale of investments in subsidiary partnerships - Equity in loss of subsidiary partnerships - - Net loss $ $ See Independent Registered Public Accounting Firm’s Report on Supplementary Information. - 50 - INDEPENDENCE TAX CREDIT PLUS L.P. IV SCHEDULE I CONDENSED SCHEDULE OF FINANCIAL INFORMATION OF REGISTRANT (Not Including Consolidated Subsidiary Partnerships) CONDENSED STATEMENTS OF CASH FLOWS Years Ended March 31, Cash flows from operating activities: Net loss $ $ Adjustments to reconcile net loss to net cash (used in) provided by operating activities: (Increase) decrease in other assets Increase in due to general partner and affiliates Decrease in other liabilities Net cash (used in) provided by operating activities Cash flows from investing activities: Decrease in cash held in escrow Net (decrease) increase in cash and cash equivalents Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ See Independent Registered Public Accounting Firm’s Report on Supplementary Information. - 51 - INDEPENDENCE TAX CREDIT PLUS L.P. IV AND SUBSIDIARIES SCHEDULE III CONSOLIDATED SCHEDULE OF REAL ESTATE AND ACCUMULATED DEPRECIATION Partnership Property Pledged as Collateral MARCH 31, 2012 Initial Cost to Partnership Gross Amount at which Carried at Close of Period Cost Life on which Capitalized Depreciation in Subsequent to Year of Latest Income Buildings and Acquisition: Buildings and Accumulated Construction/ Date Statements is Description Encumbrances Land Improvements Improvements Land Improvements Total Depreciation* Renovation Acquired Computed Apartment Complexes Fawcett Street Limited Partnership Tacoma, WA $ 1996-97 June 1996 27.5years Figueroa Senior Housing Limited Partnership Los Angeles, CA 1996-97 Nov. 1996 27.5years NNPHI Senior Housing Limited Partnership Los Angeles, CA 1996-97 Dec. 1996 27.5years Belmont/McBride Apartments Limited Partnership Paterson, NJ 1997-98 Jan. 1997 27.5years Sojourner Douglass, L.P. (a) Paterson, NJ - 1997-98 Feb. 1997 27.5years New Zion Apartments Limited Partnership Shreveport, LA (b) 1997-98 Oct. 1997 27.5years Bakery Village Urban Renewal Associates, L.P. Montclair, NJ 1997-98 Dec. 1997 27.5years Marlton Housing Partnership, L.P. Philadelphia, PA 1998-99 May-98 27.5years GP Kaneohe Limited Partnership Kaneohe, HI - 1999-00 Jul-99 7-40years KSD Village Apartments, Phase II Ltd. Danville, KY - 1999-00 Jul-99 10-40years Kanisa Apartments Ltd. Fayette County, KY 1998-99 Oct. 1999 5-40years Guymon Housing Partners, L.P. Guymon, OK 1998-99 Oct. 1999 27.5years Less:discontinued operations and dispositions (a)(b) $ (a) The Partnership’s limited partnership interest was sold during the fiscal year ended March 31, 2012. (b) The property was classified as an asset held for sale at March 31, 2012. * Depreciation is computed using primarily the straight-line method over the estimated useful lives determined by the Partnership at the date of acquisition. See Independent Registered Public Accounting Firm’s Report on Supplementary Information. - 52 - INDEPENDENCE TAX CREDIT PLUS L.P. IV AND SUBSIDIARIES SCHEDULE III CONSOLIDATED SCHEDULE OF REAL ESTATE AND ACCUMULATED DEPRECIATION Partnership Property Pledged as Collateral MARCH 31, 2012 (continued) Cost of Property and Equipment Accumulated Depreciation Years Ended March 31, Balance at beginning of year $ (Adjustment to) additions during year: Land, building and improvements - - Discontinuted operations, dispositions and impairments - Depreciation expense - - Balance at close of year $ At the time the Local Partnerships were acquired by Independence Tax Credit Plus L.P. IV, the entire purchase price paid by Independence Tax Credit Plus L.P. IV was pushed down to the Local Partnerships as property and equipment with an offsetting credit to capital. See Independent Registered Public Accounting Firm’s Report on Supplementary Information. - 53 -
